Citation Nr: 0010936	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an increased rating for residuals of a 
left knee injury, with traumatic arthritis, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1992 and April 1993.  The case was previously 
remanded by the Board in April 1996.

In the previous remand, the Board requested that the veteran 
be afforded an examination.  The RO noted in the claims file 
that the veteran failed to report for these examinations, 
and, accordingly, the file was returned to the Board for 
appellate disposition.  The veteran's representative has 
requested that the file be returned to the RO to afford the 
veteran "one last opportunity" to report for an 
examination.  Additionally, the United States Court of 
Appeals for Veterans Claims (hereinafter "Court") has held 
that by law, a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  However, subsequent to that decision, the Court held 
that VA cannot assist the appellant in any further 
development of a claim which is not well grounded.  Morton v. 
West, 12 Vet.App. 477 (1999).  For cases such as the instant 
case, where these two decisions conflict, the Court has since 
held that the Board did not need to enforce its remand order, 
under Stegall, where, inter alia, the case was not well-
grounded, and, hence, the VA had no duty to assist, and 
compliance with a particular request would not have assisted 
the appellant in his claim.  Roberts v. West, 13 Vet.App. 185 
(1999).  Moreover, as to the increased rating issue, "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 190, 193 (1991).  Further, if a veteran fails to 
report for an examination pursuant to an increased rating 
claim, the claim may be denied.  38 C.F.R. § 3.655 (1999).  
The veteran has not offered any reason for his failure to 
report for the examinations, and there are no other 
circumstances that would warrant an additional remand for 
this case, which has been on appeal since 1992.  

FINDINGS OF FACT

1.  There is no competent evidence of a current right ankle, 
back, or hip disability.

2.  There is no competent evidence of a nexus between 
service-connected residuals of a left knee injury, with 
traumatic arthritis, and a right ankle injury sustained in 
March 1991.  

3.  Residuals of a left knee injury, with traumatic 
arthritis, are currently manifested by quadriceps atrophy, 
instability, and degenerative joint disease, reflective of 
severe impairment.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for right 
ankle, back, and hip disabilities, claimed secondary to 
service-connected residuals of a left knee injury, with 
traumatic arthritis, are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The schedular criteria for a 30 percent evaluation for 
residuals of a left knee injury, with traumatic arthritis, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
Part 4, Code 5010-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues

The veteran contends that he developed right ankle, back, and 
hip disabilities secondary to his service-connected left knee 
disability.  Service connection may be established for 
chronic disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In addition, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).  Further, "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved 
regarding each of the service connection claims is whether 
the veteran has met his initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

In general, a well-grounded claim for service connection 
requires (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  For claims on a secondary basis, there must 
be (1) a medical diagnosis of a current disability; and (2) 
medical evidence, or in certain circumstances, lay evidence 
of a nexus between current disability and a service-connected 
disability, for a well-grounded claim.  Reiber v. Brown, 7 
Vet.App. 513 (1995).  In general, where the determinative 
issue involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

A.  Right Ankle Disability

Service medical records show that the veteran was treated for 
recurrent sprains and strains of the right ankle on numerous 
occasions from 1979 to 1981.  However, the VA examination in 
January 1983 did not detect any abnormalities of the right 
ankle, and service connection for a right ankle disability, 
on the basis of direct service incurrence, was denied in 
March 1983.  The veteran did not appeal that decision; 
accordingly, it is final, and can only be reopened with the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  
However, the current claim is predicated upon the veteran's 
contention that he developed a right ankle disability 
secondary to his service-connected left knee disability, 
which is a new claim.  Harder v. Brown, 5 Vet.App. 183, 187 
(1993).  

The veteran asserts that because of his service-connected 
left knee disability, he now has a right ankle disability.  
He contends that due to his left knee popping out, he fell, 
injuring his right ankle in the process.  In addition, he 
feels that over time, he has favored his left leg, due to his 
knee disability, which has put more stress on the right leg, 
and also contributed to the right ankle disability.

According to medical records dated from May to August, 1991, 
from J. Miller, Jr., M.D., the veteran had injured his left 
knee and right ankle in a fall at work, when he slipped on 
some water in March 1991.  In May 1991, it was noted that he 
had injured the ankle again.  According to a letter from Dr. 
Miller dated in June 1991, the veteran reportedly had been 
having problems with his ankle for quite a few months now.  
He had come in periodically with reinjury to the ankle, 
because he continued to have weakness and some falls, and 
some twisting of the ankle, all dating back to the original 
injury of the ankle in March 1991.  In August 1991, it was 
noted that his ankle was still bothering him.  Although 
stress X-rays did not show any laxity, the ankle was still 
swollen, and it was noted to have been over six months since 
his injury.  The physician noted that he was bothered by the 
ankle, and was not really sure what was going on with it.  

However, there is no further medical evidence as to the 
presence or absence of a chronic right ankle disability 
subsequent to that date.  Moreover, the medical evidence does 
not provide a nexus between the veteran's left knee 
disability and a right ankle injury.  Although the veteran is 
competent to provide testimony regarding an "observable 
condition," as noted above, where the determinative issue 
involves medical etiology, only medical evidence is 
considered "competent."  See Falzone v. Brown, 8 Vet.App. 
398 (1995); Cohen.  As applied to the facts of this case, 
while the veteran is competent to state that he injured his 
right ankle, and that he felt his left knee give way or pop, 
and that he felt that this caused him to fall, a medical 
opinion is required to conclude that this was a result of his 
service-connected left knee disability.  Moreover, a medical 
opinion is required to establish the presence of a chronic 
right ankle disability, as a result of such injury.  

The medical evidence shows an ankle injury in 1991, but does 
not relate any of the ankle injuries or disabilities to the 
left knee disability, and the current medical evidence does 
not show the presence of a chronic right ankle disability.  
Accordingly, the claim is not well-grounded.  

B.  Back and Hip Disabilities

Concerning these issues, the veteran contends that because of 
his left knee problems, he can't bend his knee properly to 
pick up items, which has resulted in a back disability.  In 
addition, because of the knee locking, he has fallen on 
several occasions, injuring the back.  Further, he contends 
that his left leg is deformed from all the surgery he has 
undergone, and that this has caused his hip joint to pop out.  
He also contends that arthritis has spread from his left knee 
to other joints.  However, the medical evidence of record 
does not show the current presence of the chronic back or hip 
disability, including arthritis.  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet.App. 282 (1999).  Accordingly, the claim is 
not well-grounded.  See Reiber.  

II.  Increased Rating-Left Knee Disability

The appellant's contentions regarding the increase in 
severity of his disability constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

Service medical records show several occasions on which the 
veteran received treatment for his left knee.  In September 
1980, he injured the knee in a football game.  In August 
1981, he underwent a left lateral meniscectomy.  However, 
problems persisted, and in February 1982, an anterior 
cruciate ligament tear was noted.  Subsequent to service, a 
VA examination in January 1983 resulted in a diagnosis of 
lateral meniscectomy with torn anterior cruciate ligament, 
left knee, moderate.  X-rays showed osteoarthritic changes.  
Based on this evidence, in March 1983, the veteran was 
granted service connection for meniscectomy of the left knee 
with arthritis, assigned a 10 percent rating.  

In December 1989, the veteran underwent anterior cruciate 
ligament reconstruction of the left knee, with partial medial 
and lateral meniscectomy.  In March 1991, he reinjured his 
left knee, and in April 1991, he underwent partial lateral 
meniscectomy.  In August 1991, his schedular rating for the 
left knee disability was increased to 20 percent, effective 
in June 1990.  The veteran filed the current claim for an 
increased rating in June 1992, claiming that the left side of 
his knee was numb, and that his knee popped out and locked on 
occasion.  

In November 1991, the veteran's left knee was evaluated by G. 
Dericks, Jr., M.D.  The veteran had undergone surgery in 
April 1991.  The veteran reported that his knee continued to 
pop since surgery.  Although it had not actually given out 
since the surgery, it felt loose and weak with significant 
activities.  On examination, he demonstrated a moderately lax 
knee with a 11/2+ Lachman, a 11/2+ anterior drawer and positive 
forced pivot shift.  KT-1000 testing demonstrated anterior 
cruciate incompetency and laxity.  There was moderate 
effusion and tenderness over the medial and lateral joint 
lines.  Range of motion was grossly within normal limits.  X-
rays showed mild degenerative changes.  The impression was 
rupture of the anterior cruciate ligament of the left knee 
with lateral meniscus tear and traumatic arthritic changes.  
The examiner felt the veteran had a 25 percent impairment of 
the left lower extremity.  

On a VA examination in July 1992, there was no swelling of 
the knee.  The left quadriceps was 1 centimeter less than the 
right.  He had full range of motion, although there was 
crepitus to motion.  X-rays showed post-operative changes 
with three metallic screws, and degenerative arthritis of the 
knee.  

On a VA examination in August 1994, the veteran complained of 
giving way of the left knee, a feeling that it actually slid 
out of joint, and pain.  Range of motion in the left knee was 
from 1 to 100 degrees.  He had a 3+ Lachman sign, and 
positive pivot shift.  He had substantial guarding.  He had 
quadriceps atrophy of three centimeters, compared with the 
right.  He had increased excursion in the anterior drawer, 
although posterior drawer was normal, and there was no laxity 
with varus or valgus stress.  The assessment was anterior 
cruciate ligament insufficiency of the left knee, and 
probable post-traumatic degenerative joint disease of the 
left knee.  X-rays disclosed post-operative changes, 
degenerative joint disease, and fluid in the knee, and 
although there was evidence of reconstruction of the anterior 
cruciate ligament, whether the graft was maintaining its 
continuity was indeterminate.  

The veteran's left knee injury residuals have been rated 
under diagnostic codes 5010-5257.  Diagnostic code 5257, 
which pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (1999).  

Currently, the veteran is in receipt of a 20 percent rating, 
reflective of moderate impairment.  However, the most recent 
examination showed demonstrable atrophy.  He had instability 
of the knee as well, with positive pivot shift, Lachman's and 
anterior drawer signs.  Moreover, in November 1991, the 
examiner described a "moderately" lax knee with a Lachman's 
of 11/2+; on the most recent VA examination, in August 1994, 
Lachman's sign was 3+.  He also has X-ray evidence of 
degenerative joint disease.  Thus, as a whole, the evidence 
more closely approximates a 30 percent rating; according, an 
increased rating to 30 percent is warranted.  38 C.F.R. § 4.7 
(1999).  

A 30 percent rating is the highest rating provided under 
diagnostic code 5257.  Turning to the remaining diagnostic 
codes pertaining to the knee, a separate rating may be 
granted for symptoms of a service-connected disability which 
are not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See 38 C.F.R. 
§ 4.14 (1998), Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  
The VA General Counsel has specifically found that limitation 
of motion and instability contemplated under diagnostic code 
5257 do not overlap.  VAOPGCPREC 23-97 (July 1997).  However, 
although flexion to 100 degrees has been noted, this is far 
short of the 45 degrees of flexion contemplated by a 10 
percent rating, and limitation of extension has not been 
demonstrated.  38 C.F.R. Part 4, Codes 5260, 5261; see 
38 C.F.R. § 4.71, Plate II (1999).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, the evidence of 
record does not show functional impairment beyond that 
contemplated by the 30 percent rating.  

Preliminary review of the record reveals that the RO did not 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Service connection for a right ankle disability, a back 
disability, and a hip disability is denied.

An evaluation of 30 percent for residuals of a left knee 
injury, with traumatic arthritis, is granted, subject to 
regulations governing the payment of monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 


- 9 -


